Citation Nr: 1422575	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to October 14, 2011, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS).

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to December 1967.  He is the recipient of the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In May 2011, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the claim for a higher rating for PTSD with depressive disorder as well as the claims for service connection for bilateral hearing loss and tinnitus in September 2011.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the instant claim for a higher initial rating for PTSD with depressive disorder and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  However, as will be discussed herein, the remand orders pertaining to the issues of entitlement to service connection for bilateral hearing loss and tinnitus have not been substantially complied with and another remand is necessary.

In September 2012, the AOJ assigned a 70 percent rating for PTSD, effective October 14, 2011.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that the issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, the October 2011 VA examiner found that the Veteran had "lost his individual employability" due to his PTSD with depressive disorder and the record suggests that the Veteran last worked in 2001.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claim, it has been listed on the first page of this decision.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of an April 2014 Informal Hearing Presentation submitted by the Veteran's representative and VA treatment records dated through June 2008, which were considered by the AOJ in the September 2012 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to a TDIU as well as service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD with depressive disorder, NOS, is manifested by occupational and social impairment with deficiencies in most areas due to suicidal ideation, depression, anxiety, poor short term memory, hypervigilence, intrusive thoughts, chronic sleep impairments, persistent delusions or hallucinations, obsessional rituals which interfere with routine activities, impaired abstract thinking with paranoid thoughts, and difficulty establishing and maintaining effective work and social relationships, without more severe manifestations resulting in total occupational and social impairment.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating of 70 percent, but no higher, for PTSD with depressive disorder, NOS, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the propriety of the assigned rating for the service-connected PTSD with depressive disorder, NOS, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the September 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, private treatment records and VA treatment records have been obtained and considered.  The Veteran reported during his May 2011 hearing that he did not receive treatment or care for his psychiatric disorder and that he received Social Security retirement benefits rather than disability benefits.  Moreover, he has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded several VA examinations in conjunction with the claim decided herein, including VA examinations conducted in February 2007 and October 2011, to determine the severity of his PTSD with depressive disorder.  Neither the Veteran nor his representative have alleged that these VA psychological examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD with depressive disorder as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his PTSD has worsened in severity since the September 2011 VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the September 2011 remand directives in affording the Veteran a VA psychological examination, and as such that no further action is necessary in this regard.  See D'Aries, supra.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2011 hearing, the undersigned Veterans Law Judge noted the issues on appeal, which included a higher initial rating for PTSD with depressive disorder.   Also, information was solicited regarding the nature, frequency, and severity of symptomatology associated with his PTSD, to include the impact such has on his daily life.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised an indication that the Veteran's PTSD may have increased in severity since the last VA examination, the Board remanded the case in September 2011 in order to afford him a VA psychological examination.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.


Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3.  Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119   (1999).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A.  Factual Background

A January 2007 private treatment note reflects the Veteran's reports of memory loss, anxiety, anger, nightmares, sleep disturbances, an exaggerated startle response, depression, isolation and flashbacks.  He stated that these symptoms were on-going.

A February 2007 VA treatment note reflects the Veteran's complaints of intrusive memories of combat trauma, depression, anxiety, some paranoid thinking, cognitive difficulties and the withdrawal from others.

A February 2007 VA examination report reflects the Veteran's complaints of daily anxiety, weekly panic, restlessness, irritability, insomnia, feelings of being on edge, the fear of dying or that something terrible was about to happen and depression, all of which were reported to be severe.  Other symptoms, to include fatigue, derealization, racing thoughts, bad daydreams, the fear of losing control and isolation were reported to be moderate in severity while loss of concentration and depersonalization were reported to be mild in severity.  He also reported suicidal ideations that occurred several times a year without suicidal gestures or attempts.  He also reported feeling frustrated and that he had thoughts of harming others, including individuals who had attacked his ship, and that he recently "came close" to using a gun when he witnessed a couple having a violent disagreement outside of his home.  With regard to firearms, he reported having multiple guns in his house and that he carried a gun wherever he went.

During the February 2007 VA examination, the Veteran reported that his post-service employment included 34 years with the postal service as a rural carrier until his retirement at age 55.  He reported being married to his wife for 38 years, that he had two adult daughters, that he got along with his own family except for two older sisters and that he tended to be irritable around his immediate family.  He recalled an incident the previous year in which he did not speak to his wife for three days following an argument over driving.  He reported that he did not like crowds or strangers, that he had a few friends with whom he played poker once a week, that he had a "bad" argument with a couple of friends about politics several months ago and that he attended Veterans reunions every two years.  Recreational activities were reported to include watching television, going to the local coffee shop, working in his green house and garden, searching for Arrow Heads, fishing several times per year and hunting several times per year.

Mental status examination conducted by the February 2007 VA examiner found the Veteran's speech to be intense with angry content, his thoughts to be logical and linear and the content of his speech to be appropriate and well-connected to the topic of discussion.  He was found to be well-oriented to person, place, time and purpose.  Affect was found to be restricted and panic symptoms were found to be present.  Delusions with paranoid content were found to be present.  Eye contact was found to be fair, interaction with the examiner was found to be candid and cooperative and behaviors noted during the interview were found to be appropriate to context.  There were no hallucinations found.  Suicidal and homicidal thinking were admitted.  Personal hygiene was found to be good as assessed by the Veteran's attire and cleanliness while socialization as estimated by the Veteran's described comfort in groups and organizations was poor.  Long-term memory was found to be good, short-term memory was found to be poor, and attention and concentration were found to be good.  Obsessions, compulsions, or rituals were denied.  Impulse control was found to be poor as measured by recent social interactions during problem situations.  Insight and judgment were found to be fair.  A GAF score of 60 was assigned.

An April 2007 VA treatment note reflects the Veteran's complaints of chronic, severe daily anxiety, severe weekly panic, restlessness, irritability, insomnia (three to six hours), persistent nightmares related to the in-service events on the ship and during the attack and increased irritability.  Feeling on edge and the fears of dying, looking foolish or that something terrible was about to happen were also reported.  Mental status examination found the Veteran to be fully alert and oriented with no evidence of the psychotic process.  Speech was found to be logical, goal-directed and intact.  The provider further noted that "mental status exam was within normal limits."

In a January 2008 notice of disagreement, the Veteran wrote that he retired the day after the September 2001 terror attacks, that the "wounds of the past came rushing back in" and that it was "almost impossible" for him to watch any news programs as the news about Iraq were reminders of his past horrors.

During the May 2011 Board hearing, the Veteran testified that he had problems with his memory and concentration and that he tended to make decisions quickly.  He described an incident in which he forgot where he was going while driving in an area he actually knew well and that he left himself notes to remember appointments or events.  He had "spells," which lasted approximately 10 seconds, during which he felt "unglued" or that "everything was falling."  He also described feeling anxious when traveling, particularly when crossing bridges.  He had a history of suicidal thoughts on one or two occasions but could not say whether they were related to his PTSD.  While he had problems with anger, he had never become violent.  He believed that he had a good relationship with his wife of 43 years but that they had "verbal sparring matches" on occasion, that he had two adult daughters and one grandchild with whom he had a good relationship and that he had a number of different friends, including individuals he had served with and local people he had known all of his life.  He normally did not go out into crowds but did play poker at a casino.

An October 14, 2011 VA Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of feeling like a "rat caught in a trap," that he had lost interest in everything but his young grandson and that he coped with his feelings by staying busy at all times.  He reported working on his property for at least six hours per day and that he had to perform a lot of repairs following a bad storm in April, that he stayed by himself other than playing poker at the casino once per week and that he had been able to "stay even" so far.  He reported that he got along with his spouse, two daughters and grandson most of the time, that he blew-up easily over things such as equipment failure, stupid drivers and the government and that he spoke on the telephone several times per week with former shipmates.

The October 2011 VA examiner found that the Veteran suffered from a depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment and mild memory loss such as forgetting names, directions or recent events.  Other symptoms were noted to include impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideations, obsessional rituals which interfered with routine activities and persistent delusions or hallucinations.  The examiner found that the Veteran was unable to be in stressful situations without overreacting with panic and/or rage which prevented him from returning to the public workplace and that he got along with people who had known for all of his life and generally accepted him as he is but not with anyone who is critical.  A GAF of 55 was assigned, with the examiner noting the Veteran's symptoms of panic, suicidal ideations, intrusive memories, defensive avoidance, hyperarousal and being short-tempered with his family and peers.  The examiner found that the Veteran's impairment was best summarized by occupational and social impairment with reduced reliability and productivity.

B.  Analysis

Following a review of the relevant evidence of record, which includes VA treatment records dated through January 2008, private treatment records, the Veteran's own statements and hearing testimony, and the VA examination reports dated in February 2007 and October 2011, the Board concludes that the Veteran is entitled to a rating of 70 percent for his PTSD with depressive disorder, NOS for the entire appellate period.  In this regard, the Board finds that such disability is manifested by occupational and social impairment, with deficiencies in most areas as a result of such symptoms as suicidal ideation, depression, anxiety, poor short-term memory, hypervigilence, intrusive thoughts, chronic sleep impairments, persistent delusions or hallucinations, obsessional rituals which interfered with routine activities, impaired abstract thinking with paranoid thoughts, and difficulty establishing and maintaining effective work and social relationships, without more severe manifestations resulting in total occupational and social impairment.

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Based on the foregoing, the Board finds that the preponderance of the evidence supports the award of 70 percent disability rating throughout the pendency of the appeal.  In that regard, the competent and credible evidence of record, to include the Veteran's testimony at the May 2011 Board hearing, demonstrates that his PTSD with depressive disorder, NOS, is manifested by occupational and social impairment with deficiencies in most areas due to suicidal ideation, depression, anxiety, hypervigilence, intrusive thoughts, chronic sleep impairments, persistent delusions or hallucinations, obsessional rituals which interfered with routine activities, impaired abstract thinking with paranoid thoughts, and difficulty establishing and maintaining effective work and social relationships.  The clinical evidence of record shows that, on VA examination in February 2007, the Veteran presented with delusions containing paranoid content, that he admitted to suicidal and homicidal thinking, and that his short-term memory was poor.  Further, while the Veteran denied a history of violent episodes during his May 2011 hearing, he reported that he made decisions quickly and his impulse control was found to be poor in the February 2007 examination.  Although the Veteran has reported getting along with his wife and immediate family, he also reported that he did not speak to his wife for three days after an argument over a minor incident and that he had argued with his friends over politics in the February 2007 VA examination.  Further, the October 2011 VA examiner noted that the Veteran was able to get along with people who had known him his entire life and accepted him but not with anyone who was critical of him.  In light of such symptomatology, the Board finds that the Veteran's PTSD with depressive disorder, NOS, more nearly approximates a 70 percent rating for the entire appellate period. 

Additionally, the Board notes that the Veteran was assigned a GAF score of 60 in February 2007 and a GAF score of 55 in October 2011, suggesting moderate impairment.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF scores of 55 to 60.   In this regard, such scores represent moderate symptoms, which is consistent with no more than the 70 percent rating herein assigned. 

However, the Board finds that the evidence does not show symptoms that more nearly approximate the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In evaluating this claim, the Board notes that the evidence shows the Veteran has impaired thought processes, as he is noted to have persistent delusions or hallucinations in the October 2011 examination and found to display delusions with paranoid content in the February 2007 examination.  While persistent delusions or hallucinations are listed under the 100 percent rating, the Board notes that the Veteran was not shown to be less than well-oriented and his thoughts were found to be logical and linear in February 2007.  Therefore, the Board finds that the evidence of persistent delusions or hallucinations do not reach the level of severity contemplated by the 100 percent rating and does not, alone, warrant the grant of a 100 percent rating in this case.

Furthermore, there is no evidence of gross impairment in communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Moreover, the Board finds that the Veteran's PTSD and depressive symptomatology, as previously discussed, is not of such severity or frequency to result in total occupational and social impairment.  In this regard, while there is some question as to whether the Veteran's psychiatric disability renders him unemployable, which is addressed in the Remand section, the evidence does not show that such results in total social impairment as the Veteran has been married for over 40 years and has relationships with numerous family members.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected psychiatric disability; however, the Board finds that his symptomatology has been stable throughout the appeal. Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with depressive disorder, NOS, with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD with depressive disorder symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD with depressive disorder are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Accordingly, by virtue of this decision, the Board is awarding an initial 70 percent rating for PTSD with depressive disorder, NOS, for the entire appellate period.  In reaching these conclusions, the Board has favorably applied the benefit-of-the-doubt doctrine, as applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

For the entire appeal period, an initial rating of 70 percent, but no higher, for PTSD with depressive disorder, NOS, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for bilateral hearing loss and tinnitus, as well as the claim for a TDIU, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The Veteran has alleged that he was exposed to acoustic trauma during service, resulting in his current hearing loss and tinnitus.  As detailed in the Board's September 2011 remand, the evidence of record demonstrates that the Veteran was exposed to noise during service and subsequent to service.  In a June 2008 opinion, a VA audiologist opined that a medical opinion could not be offered linking the Veteran's hearing loss and tinnitus to service without resorting to mere speculation as a proper audiometric evaluation was not performed at the time of separation from active duty and that there was no evidence of tinnitus during service.  The Board determined that this opinion was inadequate as the examiner declined to offer an opinion based solely on the fact that there was no in-service evidence of hearing loss or tinnitus and instructed that a new examination was to be conducted to obtain an adequate medical opinion.

Such an opinion was obtained in September 2012 and was offered by the same audiologist who provided the June 2008 opinion.  The examiner opined that he could not provide an opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to speculation, reasoning that the Veteran had a history of in-service noise exposure, a history of post-service occupational and recreational noise exposure, that his hearing acuity on enlistment and discharge were measured in Whispered/Spoken voice tests, and that he reported the onset of tinnitus only eight to nine years ago.  The examiner further stated that there was insufficient information available to render an opinion as to the etiology of the claimed disorders without resorting to mere speculation.  However, the VA audiologist did not identify what information, if any, would allow such an etiological opinion to be provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).  Therefore, a remand is required in order to obtain an addendum medical opinion, from a different examiner if possible, so as to ensure compliance with the Board's previous remand orders. 

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  In this regard, the October 2011 VA examiner found that the Veteran had suffered a "loss of individual employability secondary to service connected PTSD" and reasoned that the Veteran's symptoms prevented him from returning to a public workplace.  However, this examiner did not address the Veteran's past work history or his reports that he had been able to perform his prior work as a rural mail carrier successfully.  Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU claim, and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Furthermore, an opinion regarding whether his service-connected disabilities, either singularly or jointly, render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU and provide VCAA notice explaining what is needed to support a claim for a TDIU due to his service-connected disabilities.

2.  After completing the above development, forward the claims file, to include a copy of this remand, to an appropriate VA examiner other than the September 2012 VA examiner, if possible, for an opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss and/or tinnitus had its onset during the Veteran's period of active duty service, or was any such disorder caused by any incident or event that occurred during his period of service, to include his in-service noise exposure?  When making this determination, the examiner is asked to consider and discuss the Veteran's lay assertions regarding in-service noise exposure and a decrease in hearing acuity since service.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After conducting the aforementioned VA examination, the claims file should be forwarded to an appropriate medical professional to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable. The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (which currently include PTSD with depressive disorder, NOS and a laceration scar of the left hand) taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


